Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 8, 2021.  As directed by the amendment: no claims have been amended, claims 7-13, 23-32 and 41-66 have been cancelled, and no claims have been added.  Thus, claims 1-6, 14-22, 33-40 and 67-72 are presently pending in this application.  Claims 3, 5-6, 17-18, 20-22 and 36-37 are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas F. Foley on May 18, 2021.
The application has been amended as follows: 

Claim 1, line 15 “…inner shaft distal tip.” should be “…inner shaft distal tip; and an applicator configured to mount and to remove the effector component to and from the inner shaft.”.



Claim 33, line 17 “…an applicator configured to mount the cart to the inner shaft.” should be “…an applicator configured to mount and to remove the cart to and from the inner shaft.”.

Election/Restrictions
Claims 1, 14 and 33 are allowable. The restriction requirement between species of mounting elements and effector components, as set forth in the Office action mailed on May 24, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 24, 2019 is withdrawn.  Claims 3, 5-6, 17-18, 20-22 and 36-37, directed to the bus mounting element and the passive effector component are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-6, 14-22, 33-40 and 67-72 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed concentric cylinder effector deployment system. 
The closest prior art is Imran, US 5,833,650.
Regarding claim 1, Imran fails to teach among all the limitations or render obvious a concentric cylinder effector deployment system as claimed, which includes an effector component and applicator, in combination with the total structure and function of the concentric cylinder effector deployment system as claimed.  
Regarding claim 14, Imran fails to teach among all the limitations or render obvious a concentric cylinder effector deployment system as claimed, which includes an effector component, feeder linkage and applicator, in combination with the total structure and function of the concentric cylinder effector deployment system as claimed.  
Regarding claim 33,.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783